NUMBER 13-19-00445-CV

                              COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


THE ALEX GROUP, LLC,                                                         Appellant,

                                                v.

LA JOYA INDEPENDENT
SCHOOL DISTRICT,                                                               Appellee.


                    On appeal from the 398th District Court
                          of Hidalgo County, Texas.


                         MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
               Memorandum Opinion by Justice Benavides

       By two issues, appellant The Alex Group, LLC (Alex Group) challenges the trial

court’s denial of its motion to dismiss appellee La Joya Independent School District (La

Joya ISD)’s case. The Alex Group argues that the trial court abused its discretion by: (1)

granting La Joya ISD’s motion for leave to extend the time to file the certificate of merit;
and (2) denying the Alex Group’s motion to dismiss.1 We affirm.

                                       I.      BACKGROUND

       This case involves the construction of an elementary school located in Mission,

Texas. La Joya ISD employed Peterson Construction (Peterson) as its general contractor

and the Alex Group was brought in to provide mechanical, electrical, and plumbing

services related to the project. 2 La Joya ISD filed suit against Peterson alleging

negligence, breach of contract, and breaches of implied and express warranties in June

2018, and in November 2018, added the Alex Group to the lawsuit, alleging negligence

and breach of contract.

       La Joya ISD did not attach a certificate of merit, as required, to its filing that added

the Alex Group. See TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(a). However, because

La Joya ISD added the Alex Group to the lawsuit within ten days of the statute of repose

expiring, it requested a thirty-day extension in order to file its certificate of merit as allowed

under the statue. See id. § 150.002(c). Following the statutory thirty-day extension, La

Joya ISD asked for an additional extension of sixty days because it stated it was waiting

on discovery from Peterson. A hearing was conducted in January, in which the Alex Group

was not present, and the trial court granted La Joya ISD a ninety-day extension, requiring

the certificate of merit to be filed on April 28, 2019.

       In February 2019, the Alex Group filed a motion for rehearing regarding La Joya



       1  Similar issues were before this Court in a mandamus proceeding in 2019. See In re the Alex
Group, No. 13-19-00226-CV, 2019 WL 3023331, *1 (Tex. App.—Corpus Christi–Edinburg July 10, 2019,
orig. proceeding) (mem. op.).

       2   The contract for the school’s construction was signed in 2007 and the Alex Group was brought
into the project to provide engineering services.
                                                  2
ISD’s ninety-day extension to file the certificate of merit, as well as a motion to dismiss.

Another hearing was held in March 2019, where the Alex Group explained that it was not

given notice of the January hearing. La Joya ISD stated that it could not complete the

certificate of merit until it received outstanding discovery from Peterson. The motions

were carried with the case.

       La Joya ISD filed its certificate of merit regarding the Alex Group on April 29, 2019.

At the August 2019 hearing, the trial court denied the Alex Group’s motion for rehearing

and motion to dismiss. This interlocutory appeal followed.

                               II.     CERTIFICATE OF MERIT

       By its two related issues, the Alex Group argues the trial court abused its discretion

in (1) granting La Joya ISD’s motion for leave to extend time to file its certificate of merit

and (2) denying the Alex Group’s motion to dismiss.

A.     Standard of Review

       We review a trial court’s decision to grant or deny a defendant’s motion to dismiss

under § 150.002 of the civil practice and remedies code for an abuse of discretion. Frazier

v. GNRC Realty, LLC, 476 S.W.3d 70, 73 (Tex. App.—Corpus Christi–Edinburg 2014, no

pet.); WCM Group, Inc. v. Camponovo, 305 S.W.3d 214, 219 (Tex. App.—Corpus Christi–

Edinburg 2009, pet. dism’d). A court abuses its discretion if it fails to analyze or apply the

law correctly. TRW Eng’rs, Inc. v. Hussion Street Bldgs., LLC, 608 S.W.3d 317, 319 (Tex.

App.—Houston [1st Dist.] Aug. 2020, no pet.). “Trial courts do not have discretion to make

decisions in an arbitrary or unreasonable manner, without reference to guiding rules or

principles.” Pedernal Energy, LLC v. Bruington Eng’g, Ltd., 536 S.W.3d 487, 492 (Tex.


                                              3
2017) (citing CTL/Thompson Tex., LLC v. Starwood Homeowner’s Ass’n, Inc., 390

S.W.3d 299, 301 (Tex. 2013) and Samlowski v. Wooten, 332 S.W.3d 404, 410 (Tex. 2011)

in context of § 150.002).

      To the extent we analyze statutory construction, our standard of review is de novo.

Crosstex Energy Servs., L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 387 (Tex. 2014); City of

Rockwall v. Hughes, 246 S.W.3d 621, 625 (Tex. 2008); Frazier, 476 S.W.3d at 73. In

construing a statute, our goal is to determine and give effect to the legislature’s intent.

Pedernal Energy, 536 S.W.3d at 491. If the statute is clear and unambiguous, we must

read the language according to its common meaning without resort to rules of

construction or extrinsic aids. Melden & Hunt, Inc. v. East Rio Hondo Water Supply Corp.,

520 S.W.3d 887, 893 (Tex. 2017); State v. Shumake, 199 S.W.3d 279, 284 (Tex. 2006).

We rely on this plain meaning as an expression of legislative intent unless a different

meaning is supplied or is apparent from the context, or the plain meaning leads to absurd

results. Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex.

2010). Words and phrases “shall be read in context and construed according to the rules

of grammar and common usage.” TEX. GOV’T CODE ANN. § 311.011. We presume the

Legislature chose statutory language deliberately and purposefully. See Tex. Lottery

Comm’n, 325 S.W.3d at 635. We must not interpret the statute “in a manner that renders

any part of the statute meaningless or superfluous.” Columbia Med. Ctr. of Las Colinas,

Inc. v. Hogue, 271 S.W.3d 238, 256 (Tex. 2008) (citing City of Marshall v. City of

Uncertain, 206 S.W.3d 97, 105 (Tex. 2006)).




                                            4
B.     Applicable Law and Discussion

       The certificate of merit statute applies to actions for damages arising out of “the

provision of professional services by a licensed or registered professional.” TEX. CIV.

PRAC. & REM. CODE ANN. § 150.002(a). Section 150.002 requires an affidavit of a third-

party licensed professional who is “competent to testify”; who “holds the same

professional license or registration as the defendant”; and who “practices in the area of

practice of the defendant and offers testimony based on the person’s: (A) knowledge; (B)

skill; (C) expertise; (D) education; (E) training; and (F) practice.” Id. The third-party

licensed professional engineer “shall be licensed or registered in the state and actively

engaged in the practice” of engineering. Id. § 150.002(b). The required affidavit “shall set

forth specifically for each theory of recovery for which damages are sought, the

negligence, if any, or other action, error, or omission of the licensed or registered

professional in providing the professional service.” Id.

       Courts have interpreted the language of § 150.002(a) to require plaintiffs to file a

certificate of merit affidavit contemporaneously with a “first-filed petition’ as to the

defendants in which a § 150.002 claim applies.” Hussion Street Buildings, 608 S.W.3d at

321. However, subsection (c) states:

       The contemporaneous filing requirement of Subsection (a) shall not apply
       to any case in which the period of limitation will expire within 10 days of the
       date of filing and, because of such time constraints, the plaintiff has alleged
       that an affidavit of a third-party licensed . . . professional engineer . . could
       not be prepared. In such cases, the plaintiff shall have 30 days after the
       filing of the complaint to supplement the pleadings with the affidavit. The
       trial court may, on motion, after hearing and for good cause, extend such
       time as it shall determine justice requires.

TEX. CIV. PRAC. & REM. CODE ANN. § 150.002(c). That was the case presented here. La

                                              5
Joya ISD filed suit against the Alex Group within ten days of the statute of limitations

expiring, and therefore, was entitled to request an initial extension of thirty days under

§ 150.002(c).

      La Joya ISD then asked for a second extension based on “good cause.” See id.

La Joya ISD argued that “good cause” existed because it was waiting on discovery

requested from Peterson, including old documents that were no longer contained in

Peterson’s files and had to be requested from other sources to determine the negligence

of the Alex Group, if any. The Texas Supreme Court has stated:

      We hold that the “good cause” exception in subsection (c) does not stand
      alone, but rather is contingent upon a plaintiff: (1) filing within ten days of
      the expiration of the limitations period; and (2) alleging that such time
      constraints prevented the preparation of an affidavit. A plaintiff satisfying
      these requirements “shall” receive an extension of thirty days; upon motion,
      a trial court may, for good cause, extend this thirty-day period as justice
      requires.

Crosstex Energy Servs., 430 S.W.3d at 391. At subsequent hearings, multiple other

defendants were added to the case, and La Joya ISD argued there were substantial

discovery requests to go through.

      This Court has previously held that “good cause” allows trial courts to determine,

in their own discretion, if an extension is warranted. See WCM Group, Inc. v. Brown, 305

S.W.3d 222, 230 (Tex. App.—Corpus Christi–Edinburg 2009, pet. dism’d); BHP Eng. &

Const., L.P. v. Heil Const. Mgmt., Inc., No. 13-13-00206-CV, 2013 WL 9962154, at *3

(Tex. App.—Corpus Christi–Edinburg Dec. 5, 2013, no pet.). Here, the trial court did not

specify what ground it based its granting of La Joya ISD’s motions. Because our standard

of review is an abuse of discretion, and we will not conclude that a trial court has abused


                                            6
its discretion merely because it decided in a different manner than we would have, we

defer to the trial court’s decision that the grounds presented by La Joya ISD constituted

“good cause” for the certificate of merit to be filed late. See BHP, 2013 WL 9962154, at

*4. As we held in Brown, “the purpose of [chapter 150] statute is to provide a basis for the

trial court to conclude that the plaintiff’s claims have merit, not to dismiss meritorious

claims on a procedural technicality.” 305 S.W.3d at 230. We overrule the Alex Group’s

two issues.

                                     III.    CONCLUSION

       We affirm the trial court’s ruling.



                                                               GINA M. BENAVIDES
                                                               Justice

Delivered and filed on the
25th day of February, 2021.




                                              7